Detailed Action 
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: Prior art fails to disclose or render obvious claim 1 disclosing a system for adjusting a state of charge for a hybrid vehicle during operation.
	Regarding claim 1 the relevant art Kazunao (Foreign Patent Publication No. JP 2009023637 A hereinafter “Kazunao”) in view of Doering et al. (US Pre-Granted Publication No. US 2013/0296132 A1 hereinafter “Doering”) further in view of Salasoo et al. (US Pre-Granted Publication No. US 2005/0040789 A1 hereinafter “Salasoo”) discloses a vehicle system for a hybrid with an internal combustion engine (Kazunao [0007]) and a rotary electric machine (Kazunao [0032]) with a memory (Kazunao [0035]) calculating a projected travel path (Kazunao [0008]) and adjusting the state of charge of a battery along the path (Kazunao [0039-0040]) in order to achieve a target charge value (Kazunao [0017]) and resetting the schedule of the hybrid system based on a threshold (Kazunao [0017]) but fails to disclose a decision to reduce the reset request based on a distance remaining to a final destination. Specifically, the relevant art fails to disclose “A control device for a hybrid vehicle provided with power sources constituted by an internal combustion engine and rotary electrical machine and with a rechargeable battery, the control device for a hybrid vehicle comprising: a memory storing instructions; and a processor configured to execute the instructions to: calculate a projected driving route up to a destination; set a target amount of charge of the battery at each point on the projected driving route based on information relating to the projected driving route up to the destination and the amount of charge of the battery at the time of setting the destination; set an operating schedule of the internal combustion engine and rotary electrical machine so that the amount of charge of the battery at each point on the projected driving route becomes the target amount of charge; reset the operating schedule of the internal combustion engine and rotary electrical machine when a difference between the amount of charge of the battery and the target amount of charge at each point on the projected driving route becomes a reset request value or more; and -2-Application No.: 15/981,538 Attorney Docket No.: 11074.1077-00000 adjust the reset request value such that; as a remaining distance from a current position to the destination on the projected driving route becomes shorter, the reset request value is reduced, and as the predicted number of times of stopping becomes smaller, the reset request value is reduced, wherein the reset request value is a variable value that is calculated based on the remaining distance from the current position to the destination and a predicted number of times of stopping the hybrid vehicle in a remaining driving section up to the destination.”. 
	Claims 3 and 4 are also allowed due to their dependence on claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339. The examiner can normally be reached Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.T.J./Examiner, Art Unit 3664      
                                                                                                                                                                                                  /JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664